 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9                                                  ***
10   ROMAL KHAIR,                                            Case No. 2:18-cv-01664-GMN-VCF
11                                         Petitioner,                      ORDER
            v.
12
     ATTORNEY GENERAL UNITED STATES
13   OF AMERICA,
14                                       Respondent.
15

16          This pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 comes before

17   the Court for initial review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the

18   United States District Courts. The filing fee has been paid.

19          Following initial review, petitioner will be ordered to file a second amended petition

20   naming all potential respondents, including the warden or director of the Henderson Detention

21   Center, the local Immigration and Customs Enforcement director, and the Secretary of Homeland

22   Security, in addition to the currently named U.S. Attorney General.

23          IT FURTHER IS ORDERED that petitioner shall mail to the clerk for filing a second

24   amended petition using only the petition form to state his claim within thirty (30) days of the date

25   of entry of this order. Petitioner shall clearly title the second amended petition as an amended

26                                                       1

27

28
 1   petition by placing the words “SECOND AMENDED” immediately above “Petition for a Writ of

 2   Habeas Corpus” on page 1 of the petition, and he must place the docket number, 2:18-cv-01664-

 3   GMN-VCF, in the designated space. Under Local Rule LR 15-1, the second amended petition

 4   must be complete in itself without reference to previously filed papers. Thus, the claims and

 5   allegations that are stated in the second amended petition will be the only matters remaining before

 6   the court. Any claims or allegations that are left out of the second amended petition or that are not

 7   re-alleged will not be considered.

 8          This action will be dismissed without further prior notice if petitioner fails to fully and

 9   timely comply with this order.

10          The Clerk of Court shall send petitioner a copy of his amended petition (ECF No. 6), along

11   with two copies of the AO 242 form for § 2241 habeas petitions.

12          IT IS SO ORDERED.

13           DATED THIS __        Oct. 2018.
                         1 day of ____,

14

15                                                         GLORIA M. NAVARRO
                                                           UNITED STATES DISTRICT JUDGE
16

17
18

19

20

21

22

23

24

25

26                                                    2

27

28
